Citation Nr: 0809967	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted from January 25, 2001 for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts which granted entitlement to service 
connection for the veteran's PTSD, and assigned a 30 percent 
disability rating, effective January 25, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.


FINDING OF FACT

Since January 25, 2001, the veteran's PTSD has been 
manifested by not more than occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Since January 25, 2001, the veteran has met the criteria for 
a 50 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain. 

The Federal Circuit and the CAVC have held that once service 
connection is granted, the claim is substantiated and 
additional VCAA notice is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VCAA notice 
requirements are satisfied in the matter of an initial rating 
claim flowing downstream from the appeal of a rating decision 
granting service connection.

The Court in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
Jan. 30, 2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated. Consequently, 
there is no need to discuss whether VA met the increased duty 
to notify standard as enunciated in Vazquez-Flores in claims 
of entitlement to a higher initial rating nor is there a need 
to remand initial rating claims for remedial notice pursuant 
to Vazquez-Flores.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.   

Criteria

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  The Board agrees, in part, with the appellant.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claims.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The RO granted service connection for PTSD and rated it under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent 
disabling, effective January 25, 2001.  

Diagnostic Code 9411 provides that a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted if PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.


Analysis

With the above criteria in mind, the Board notes that the 
record since January 25, 2001 includes extensive VA Medical 
Center  psychiatric treatment records from May 1994 to 
January 2001, and March 2001 to October 2002.  

A December 2001 letter noting that the physician had met with 
the veteran on two occasions and believed his level of 
disability was 100 percent. (The Board notes that the letter 
then erroneously notes that the veteran's primary job in 
Vietnam was driving a truck.).  He added that, ".. in many 
ways, his history, his stories, and his symptoms are indeed 
those of a combat veteran.  He had to drive into areas, where 
he would come under fire."  He further noted the veteran was 
getting some benefits from pharmacology but was still unable 
to focus enough to maintain a job;

A January 2002 letter from the same VA Medical Center 
physician noted that he saw the veteran in December 2001.  At 
that time he was having problems with irritability, flashback 
backs and other PTSD problems.

A subsequent letter dated in June 2002 from the same VA 
Medical Center  physician who wrote the December 2001 and 
January 2002 letters.  He noted that there had been confusion 
with his recollection of the veteran's description of his 
duties in Vietnam.  The veteran explained that he was 
actually involved in propaganda work.  When he came under 
rocket fire and other problems he was not actually driving a 
truck. The examiner noted that he possibly mistook the 
veteran's story for that of another veteran.

A May 2002 letter was received from a VA Medical Center nurse 
which recounted several of the veteran's alleged stressor 
incidents.

An April 2003 VA fee based psychiatric examination record 
notes a complete review of the veteran's medical records. He 
reported being stationed in Saigon working in a printing 
plant for psychological operations and printed paper 
leaflets. He stated that he was an eyewitness t "major war 
catastrophes."  He began drinking heavily for about three 
years after returning from Viet Nam.  He reported four 
psychiatric hospitalizations for depression and wanting to 
die.  He was married prior to Vietnam and remained married.  
He presently worked in a supermarket. In the 1980s he was 
encouraged to go to the VA Medical Center  for treatment.  He 
was still under follow-up treatment through the VA clinic.  
He receiving amitriptyline and olanzapine. He was encouraged 
by his VA counselors to seek service connection for PTSD.  

He complained of intrusive memories, nightmares, insomnia, 
dysphonic mood, hyper vigilance, and a startle response.  
Mental status examination revealed that the veteran was alert 
and oriented x 3. He had no major speech disorder. His 
thought process was coherent.  He was a rather sad individual 
with a constricted affect.  Mood was anxious and depressed.  
Neither suicidal nor homicidal ideations were 
reported.  His intelligence and memory were normal.  The 
diagnostic impression was chronic PTSD, with avoidant 
personality features.  A global assessment of functioning 
score (GAF) of 60 was assigned.  The examiner noted that in 
assigning this score it was noted that the veteran was able 
to work full time, drive, have good hygiene, and he was able 
to do activities of daily living.
 
A March 2007 VA examination notes the veteran's claims file 
and medical records were reviewed.  He reported nightmares 
every other night.  In his nightmares he did not know if he 
was in Vietnam or not.  He reported experiencing rocket 
attacks and hearing children screaming.  He underwent several 
psychiatric hospitalizations prior to being treated at VA.  
He drank considerably until 1973 when he stopped drinking.  
He reported hyper vigilance, startle response, and memory 
loss. He was currently treated with aripiprazole and 
amitripyline.  There was no major remission of his PTSD 
symptomatology.  He worked as a grocery clerk.  He went out 
to dinner with his wife who kept him involved in activities.  
Otherwise he would remain withdrawn.  He was capable of 
performing activities of daily living, although he tended to 
get confused and became anxious in new situations.

On mental status examination, the veteran presented as a 
rather sad individual.  He experienced a high level of 
anxiety and irritability, inner psychic agitation, rage, and 
emotional liability. When he was depressed he heard voices.  
He denied current suicidal and homicidal ideation.  His 
intelligence was average.  Rate and flow of speech was slow. 
Judgment was fair with no evidence of major thought disorder 
although he can become disorganized and confused.  He 
endorsed major sleep disturbance, nightmares, irritability, 
numbness, rages, and startle response.
The diagnostic impression was chronic PTSD.  A GAF score of 
51 was assigned.

The examiner opined:

This ....veteran had an extreme amount of 
difficulty following his return from 
Vietnam.  He was hospitalized in many 
local hospitals for depression, suicidal 
ideation, inner psychic agitation.  He 
was diagnosed with posttraumatic stress 
disorder and has made a satisfactory 
recovery from severe mental illness.  He 
worked as a printer and as a salesman and 
now he is working as a grocery clerk in 
Shaw's. His marital support system with 
his wife has kept him from more serious 
decompensating behavior.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."  A GAF score of between 51 and 60 indicates 
that the veteran has "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers 
or co-workers)." 

The Board finds that for the period from January 25, 2001, 
the evidence supports a finding that PTSD caused occupational 
and social impairment with reduced reliability and 
productivity. In this respect, during this term the veteran 
was continuously employed full time as a grocery clerk.  He 
had remained married since before his service in Vietnam to 
his current wife. The veteran however has required continuous 
medication for his condition.  In addition his GAF rating has 
remained within the range of 51 to 60 indicating a moderate 
to moderately severe condition.  In this respect, the April 
2003 and March 2007 VA examinations revealed evidence of near 
continuous depression. There was no evidence that PTSD caused 
the appellant to neglect his personal appearance or hygiene.  
Moreover, the examiner showed that while the veteran was sad 
and depressed.  At neither examination was he suicidal or 
homicidal, and his intelligence and memory was found to be 
within normal limits.  The veteran was employed fulltime, he 
remained married, and was capable of doing the activities of 
daily living although he did have poor socialization skills.  

Accordingly, while a 70 percent evaluation is not in order in 
the absence of suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
after resolving reasonable doubt in the veteran's favor, the 
Board finds that since January 25, 2001, the level of 
disability more nearly approximates the criteria for a 50 
percent evaluation.


ORDER

For the period since January 25, 2001, a 50 percent 
disability rating for PTSD is warranted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


